¶56
Quinn-Brintnall, C.J.
(concurring in part and dissenting in part) — I concur with the majority’s analysis and its decision affirming a jury verdict finding Smith guilty of three counts of second degree assault with a firearm. But because I do not agree that imposing a sentence of one day in jail where Smith fired a gun into a car with a 12-year-old passenger, causing the child to be hit with shattered window glass, I dissent from that portion of the opinion affirming the sentence.
¶57 On July 16, 2002, Anthony, Smith’s estranged husband; Lorrielle Moore, the 12-year-old daughter of Anthony’s girl friend; and Major Moriels, an adult male friend, went to Smith’s home to pick up Anthony and Smith’s two children, Camille and Kayla. Moriels unsuccessfully tried to defuse an altercation between Smith and Anthony. Smith threatened to shoot Anthony and went upstairs, where she retrieved her loaded semiautomatic handgun. This gun requires a magazine to be inserted into the base of the handle. Once the magazine is loaded, the shooter must “[rack] the slide” to cause the cartridge to drop into the firing chamber. Report of Proceedings (RP) (Apr. 17, 2003) at 269. Once the cartridge is in place, the shooter must manually disengage the safety on the left side of the gun to fire it.
f 58 Afraid of Smith’s threat to shoot them, the three ran to the car. Anthony got in the driver’s seat, Moriels sat in the front passenger seat, and Moore sat in the back passenger seat. Moore yelled, “Hurry up. She’s got a gun.” RP (Apr. 16, 2003). Anthony saw Smith standing on the porch aiming the gun at his car. Moriels saw Smith aiming something at the car. Moore saw Smith aim at the car and move her finger as if she was taking off the safety switch and then fire *439the gun. Smith claimed the gun just “went off’ and that she did not intend to fire into the car. RP (Apr. 17, 2003) at 389.
¶59 At the time Smith shot into the car, Moore was 12 years old. Moore testified that she “freak[ed] out,” feared that she might be shot, and she did not understand why Smith was aiming at them. RP (Apr. 16, 2003) at 232. The gun fired. A bullet went through the front passenger window. Glass from the shattered window sprayed Moriels and Moore.
¶60 The majority correctly analyzes Smith’s allegations of error, holding that the evidence was sufficient to support the jury’s verdict, that the court’s definitional instruction did not create an alternate means of committing the offense, that Smith was not entitled to a mistrial or a new trial, and that under the proper unit of prosecution analysis, the State correctly charged her with three counts of assault even though Smith fired only one bullet.
¶61 But despite the majority’s acknowledgment that Smith assaulted three people and thus committed three counts of second degree assault, it upholds the trial court’s exceptional sentence downward that effectively negates the proper unit of prosecution by merging the three assaults and upholds applying mitigation findings proper as to only one count to all three. In my view, this was error.
¶62 A court may impose a sentence below the standard range for reasons that are “substantial and compelling.” Former RCW 9.94A.535 (2002); State v. Fowler, 145 Wn.2d 400, 404, 38 P.3d 335 (2002). The SRA (Sentencing Reform Act of 1981) contains a list of mitigating factors “which the court may consider in the exercise of its discretion to impose an exceptional sentence.” Former RCW 9.94A.535. Although this list is not exclusive, any such reason must relate to the crime for which the defendant is being sentenced and make it less egregious, distinguishing the defendant’s crime from others in the same category. Fowler, 145 Wn.2d at 404-05. In reviewing an exceptional sentence downward, we examine whether (1) under a clearly erroneous standard, the reasons supplied by the sentencing court are supported in the record *440that was before the judge; (2) under a de novo standard, those reasons justify a sentence outside the standard range; and (3) under an abuse of discretion standard, the sentence imposed was clearly too lenient. See State v. Van Buren, 123 Wn. App. 634, 653, 98 P.3d 1235, 1245 (2004). See also RCW 9.94A.585(4); Fowler, 145 Wn.2d at 405-06.
¶63 The trial court based its exceptional sentence in part on a mitigating factor that, if applicable, applies only to the assault of one victim, Anthony. Under RCW 9.94A.535(l)(a), a mitigating circumstance exists where, to a significant degree, the victim was an initiator, willing participant, aggressor or provoker of the incident. Assuming arguendo that the record sufficiently established that Anthony’s conduct initiated or provoked the altercation with his estranged wife, there is no evidence that the conduct of Moriels or the child, Moore, did so. This reason for imposing an exceptional sentence for the assaults on Moriels and Moore is not supported by the record and does not justify imposing a sentence below the standard range on Counts II and III.
¶64 The trial court concluded that under the multiple offense policy the presumptive sentence is “clearly excessive in light of the purposes of this chapter.” Clerk’s Papers at 232 (Conclusion of Law III). As the majority notes, Smith’s standard range sentence for the three assaults was 15-20 months to be served concurrently. In my view, 15 months cannot be an excessive sentence for firing a bullet into the front passenger window of a car with a 12-year-old bystander seated inches away in the vehicle’s rear passenger seat.
¶65 The trial judge initially resisted imposing firearm enhancements. The State cited State v. Brown, 139 Wn.2d 20, 983 P.2d 608 (1999), and the trial court properly determined that it lacked authority to depart from the firearm sentence enhancements mandated by the legislature. But, in my view, it also lacked authority, in the absence of valid mitigating factors on the counts for which *441Smith was being sentenced, to refuse to impose a standard range sentence when sentencing Smith for assaulting Moore and Moriels. Thus, I dissent from that portion of the opinion affirming the trial court’s imposition of an exceptional sentence on Counts II and III.
Review granted at 154 Wn.2d 1020 (2005).